United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-21042
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus


RONALD GONZALEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 4:05-CR-45
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ronald Gonzalez appeals his aggregate sentence of 135 months

of imprisonment following his guilty-plea convictions for six

counts of distribution of child pornography, in violation of

18 U.S.C. § 2252A(a)(2)(B) and (b)(1), and two counts of

possession of child pornography involving the sexual exploitation

of minors, in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and

(b)(2), 2256(8)(A)-(C).   On appeal, Gonzalez argues that his

sentence is unreasonable because the district court relied only


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-21042
                                -2-

on the sentencing range calculated under the Sentencing

Guidelines and failed to consider the other sentencing factors of

18 U.S.C. § 3553(a).

     The Government argues that Gonzalez’s appeal is a challenge

to the district court’s refusal to impose a requested “non-

Guidelines sentence”; the Government asserts that the district

court’s refusal constitutes the denial of a motion for downward

departure and, as such, it is unreviewable.    Gonzalez, however,

makes it clear that he is challenging the reasonableness of the

guidelines sentence that the district court ultimately imposed.

     We review sentences imposed for “unreasonableness.”        United

States v. Mares, 402 F.3d 511, 518 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).   A sentence within a properly calculated

guidelines range is presumed reasonable.     United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).    Gonzalez does not

challenge the calculation of the guidelines range; he argues that

his sentence is not reasonable because the district court failed

to consider all of the factors of § 3553(a).    Our review of the

record persuades us that these factors were raised and properly

considered by the district court at sentencing.    Gonzalez has not

rebutted the presumption that the guidelines sentence was

reasonable.

     AFFIRMED.